Citation Nr: 0515029	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of tendon laceration of the left (minor) hand, 
involving digits 2, 3, 4, and 5.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from November 1993 until 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The April 1999 rating decision granted 
service connection for PTSD, and assigned an initial 
evaluation of 10 percent, effective from February 17, 1996.  
The April 1997 rating decision also granted service 
connection for the left hand laceration disability at issue, 
and assigned a noncompensable evaluation, effective from 
February 17, 1996.

In a decision dated in June 2000, the Board increased the 
initial rating for PTSD to 30 percent prior to June 11, 1999, 
assigned an initial staged rating of 10 percent for PTSD from 
June 11, 1999, and assigned an initial rating of 10 percent 
for a tender scar, residual of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in May 2001, 
the Court granted the Secretary's motion and vacated that 
part of the Board's decision that denied an initial rating in 
excess of 30 percent for PTSD prior to June 11, 1999, denied 
an initial staged rating in excess of 10 percent for PTSD 
from June 11, 1999, and did not grant an initial rating in 
excess of 10 percent for a tender scar, residual of tendon 
laceration of the left hand, involving digits 2, 3, 4, and 5.  
The Court then remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.

In a decision dated in June 2002, the Board again denied a 
rating in excess of 30 percent for PTSD prior to June 11, 
1999, an initial rating in excess of 10 percent for PTSD from 
June 11, 1999, and an initial rating in excess of 10 percent 
for a tender scar, residual of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5.  The veteran appealed 
the Board's decision to the Court.  In June 2003, the Court 
issued another order, which granted a joint motion of the 
parties, dated that same month, to vacate and remand the 
Board's June 2002 decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

Pursuant to the June 2003 Joint Motion and Court Order, the 
Board remanded the issues on appeal in June 2004 to the RO.  

In a January 2005 supplemental statement of the case rating 
decision, the RO increased the veteran's disability 
percentage for PTSD from June 11, 1999 from 10 to 30 percent.  
The other determinations were confirmed. 


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD is 
manifested by subjective complaints of nightmares, sleep 
disturbance, flashbacks, feelings of suspicion and difficulty 
in interpersonal relations; objectively, the veteran's 
behavior was found to be socially inappropriate and he was 
assigned a GAF score of 40 to 45.  

2.  From November 7, 1996, the veteran's PTSD is manifested 
by subjective complaints of nightmares, sleep disturbance, 
flashbacks, feelings of suspicion and difficulty in 
interpersonal relations; objectively, the veteran was 
oriented, displayed an intact memory and an ability to 
perform calculations and was assigned GAF scores ranging from 
60 to 85.  

3.  The competent clinical evidence of record fails to 
demonstrate any functional impairment as a result of his 
service-connected residuals of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5.

4.  The competent clinical evidence of record establishes 
that the left hand laceration scar is tender.


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for entitlement 
to a staged initial evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(1996).

2.  From November 7, 1996, the criteria for entitlement to a 
staged initial evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2004).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a tender scar, residual of tendon 
laceration of the left hand, involving digits 2, 3, 4, and 5, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.181, Diagnostic Code 7804 
(prior to and from August 30, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5221 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, the veteran's increased ratings claims 
involve the type of "downstream issues" contemplated in 
VAOPGCPREC 8-2003.  Indeed, the appeal stems from 
disagreement with initial rating assignments.  However, in 
the present case, appropriate notice was never provided as to 
the veteran's underlying service connection claims.  As such, 
the exemption of notice afforded under VAOPGCPREC 8-2003 does 
not apply.  Instead, the adequacy of notice as to the 
veteran's "downstream" increased ratings claims must be 
considered in the usual manner.  Such analysis is detailed 
below.

A VA letter issued in July 2004 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

Further regarding the duty to notify under the VCAA, it is 
noted that the schedular criteria with respect to skin 
disabilities underwent revision effective August 30, 2002.  
Although the veteran has not received specific notice as to 
the changes in the law, the Board finds that he has not been 
prejudiced by this oversight.  Indeed, Diagnostic Code 7804, 
under which the veteran is rated, was not affected by the 
August 30, 2002 amendments to 38 C.F.R. § 4.118 pertaining to 
disabilities of the skin.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication which granted 
service connection and assigned the initial ratings, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the record includes statements by 
the veteran in support of his claim.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders: 
earlier law

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  


38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Specific schedular criteria for rating mental disorders: 
present law

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].



I.  IR- PTSD, prior to November 7, 1996

Factual background

In February 1996, the veteran was admitted to a private 
medical center with psychiatric complaints six days following 
his discharge from active service.  The report indicates that 
he was evaluated as a significant suicide risk by the staff 
at a university hospital emergency room.  The veteran 
reported that he developed  feelings of shame and 
embarrassment following a sexual assault in service.  

At the time of his February 1996 admission, a mental status 
examination was performed.  The veteran was well groomed with 
good personal hygiene.  He was oriented in all spheres.  He 
did not describe any hallucinations, either auditory or 
visual, and he had an organized goal-directed form of 
thought.  There was no looseness of association and speech 
was normal.  His current stream of thought was that of 
suicidal ideation in which he described a plan to drown 
himself.  He did not express any delusional thought, ideas of 
reference or paranoid ideation.  He had no compulsions or 
obsessions.  The veteran's affect was appropriate for the 
mood of depression.  He did not identify any dissociative 
experiences, though he identified an occasion on which he was 
unable to control his behavior due to a state of 
intoxication.  The veteran did not express any homicidal 
thoughts and there was no impairment of long- or short-term 
memory.  He had good insight and judgment.  The diagnosis was 
PTSD.  A GAF score of 40 to 45 was noted.  The treatment plan 
included the prescription of Ativan for agitation and 
restlessness and Prozac for the depressive aspect of his 
mental illness.

A psychosocial assessment performed during the private 
hospitalization in February 1996 notes the veteran reported 
he generally had good relationships with his biological 
mother and father, and sister, and a very close relationship 
with his stepfather.  He reported he had no support system in 
the community, and had cut all family ties.  He was deemed to 
be suicidal at the time of the interview.

A VA discharge summary shows that the veteran was transferred 
to a VA Medical Center for 21 days in June 1996 to become 
involved in a PTSD program.  During such time, the veteran 
had problems with his self-esteem.  He frequently carried his 
chessboard around with him, even to group therapy sessions.  
He isolated from others.  Although cooperative with staff, a 
June 1996 treatment report noted that the veteran's behavior 
was socially inappropriate.  His affect was typically flat or 
restricted and he continued to complain of nightmares

A social worker service assessment dated in June 1996 noted 
that the veteran was single and unemployed.  His past 
psychiatric history was notable for three prior suicide 
attempts.  It was noted that, due to his February 1996 
private hospitalization, his suicidal thoughts had 
diminished.  However, he continued to have up days and down 
days with poor social interactions and poorly managed 
feelings about intrusive memories and interpersonal 
conflicts.  He also reported nightmares of the traumatic 
incident and flashbacks.  His initial VA hospitalization 
mental status examination revealed he was mildly anxious and 
appeared sad.  He described up and down moods, with good and 
bad days.  His memory, judgment and attention were described 
as good.  His insight was fairly good.  His judgment was 
labeled "okay," but the examiner suspected it was impaired 
at times.  He had no current homicidal or suicidal ideations, 
but at times wished he were dead so he would not have to cope 
with his problems.  

A VA medical report shows that the veteran was in a VA 
domiciliary from June to September 1996 for treatment of 
PTSD.  He was discharged irregularly for noncompliance with 
domiciliary regulations.  Specifically, he failed to meet 
with designated staff for scheduled appointments.  

On VA psychiatric examination in November 1996, the veteran 
reported feeling depressed, distressed and embarrassed by the 
incident in service.  His symptoms included daily nightmares, 
sleep disturbance, depression and flashbacks of the incident.  
He denied mood swings and thought disorders including 
hallucinations or paranoia.  He denied drug or alcohol abuse 
and was not taking any medications at the time.  Regarding 
social and occupational status, the veteran reported that he 
was a student and worked part-time. 

Objectively, the veteran was somewhat hyperactive and 
anxious.  He also seemed slightly depressed.  He admitted to 
nightmares and flashbacks.  He did not seem to have any other 
thought disorder.  Memory and concentration were good.  
Judgment was fair.  The diagnosis was PTSD and a GAF score of 
50 was assigned.  The examiner noted that the veteran's PTSD 
interfered with his social and occupational functioning at 
that time.  Continued counseling was required.

Analysis

The veteran is presently assigned a 30 percent evaluation for 
PTSD.  He claims entitlement to a higher rating.    

It is again noted that 38 C.F.R. § 4.130, pertaining to 
mental disorders, underwent revision during the pendency of 
the appeal, on November 7, 1996.  

Under the schedular criteria in effect prior to November 7, 
1996, in order to be entitled to the next-higher 50 percent 
rating, the evidence must establish considerable impairment 
in the veteran's ability to maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

The Board has reviewed the evidence of record and finds 
support for a 50 percent percent rating based on the above 
criteria.  Indeed, treatment reports from the veteran's June 
1996 admission at a VA hospital indicate considerable 
problems with interpersonal relations.  The veteran isolated 
from others and frequently carried his chessboard around with 
him, even to group therapy sessions.  Moreover, although 
cooperative with staff, a June 1996 treatment report noted 
that the veteran's behavior was socially inappropriate.  (The 
Board notes that the veteran was assigned a temporary total 
hospitalization rating for PTSD from February 22, 1996 to 
June 30, 1996.)

In further support of a 50 percent evaluation under the 
former schedular criteria, a June 1996 VA treatment report 
indicated that the veteran was unemployed.  While the cause 
of his unemployment was not then elaborated upon, the 
evidence does reflect general unreliability that would 
certainly impair the veteran in the workplace.  For example, 
the veteran was given an irregular discharge from the VA 
Domiciliary in September 1996 because of his failure to meet 
with designated staff for scheduled appointments.  

Finally, in support of the next-higher 50 percent evaluation 
under the old version of Diagnostic Code 9411 is the GAF 
score of 40 to 45 assigned in February 1996.  Such score 
reflects major impairment in several areas, such as work, 
school, family relations, judgment, thinking or mood.  

While a 50 percent evaluation is justified under the old 
rating criteria, a higher evaluation under those same 
provisions is not warranted.  Indeed, in order to achieve a 
70 percent rating under Diagnostic Code 9411 as it existed 
prior to November 7, 1996, the evidence must demonstrate 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people.  
Additionally, the psychoneurotic symptoms must be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Here, severe 
impairment in interpersonal relations has not been 
demonstrated.  Indeed, in a February 1996 private 
psychosocial assessment, the veteran reported that he 
generally had good relationships with his biological mother 
and father, and sister, and a very close relationship with 
his stepfather.  He did indicate that he had no support 
system in the community, but this is already adequately 
reflected in the 50 percent evaluation.  Moreover, while the 
veteran does have many psychoneurotic symptoms, such as 
nightmares and flashbacks, they have not been shown to 
severely impair the veteran's ability to work.  Indeed, a 
June 1996 VA treatment record indicated good memory, judgment 
and attention, suggesting that the veteran's psychoneurotic 
symptoms would not severely interfere with his employability.  

In summation, then, a 50 percent evaluation is justified 
under the schedular criteria as in effect prior to November 
7, 1996.  The Board notes that in reaching this conclusion, 
the evidence is in support of the claim, and the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the preponderance of the evidence is 
against an evaluation in excess of 50 percent under the old 
rating criteria.  

Finally, the evidence does not reflect that, for the period 
prior to November 7, 1996, the veteran's PTSD caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

II.  IR- PTSD, from November 7, 1996

Factual background

The veteran presented testimony before the RO in May 1998.  
He stated that he was very distrustful of people and for that 
reason he isolated himself from others.  (Transcript "T' at 
2).  He did spend time with a few friends.  He saw his 
friends approximately once a week.  (T. at 6).  Additionally, 
the veteran had been engaged to be married but things did not 
work out.  (T. at 8).  

Occupationally, the veteran explained that he worked at a 
nursing home performing various tasks such as setting the 
table and helping to feed the residents.  (T. at 3).  He 
worked about 25 to 30 hours per week.  Previously he had 
worked in a video store.  (T. at 7).  

Regarding his PTSD treatment, the veteran indicated that he 
was not prescribed medication for his PTSD.  (T. at 3).  He 
was not presently seeing a psychiatrist.  He felt a previous 
caregiver did not relate well to his problems.  (T. at 6).  

In terms of recreation, the veteran stated that he enjoyed 
rollerblading.  (T. at 2).  He also noted that he spent time 
with his friends as recreation.  

On VA psychological examination in February 1998, the veteran 
reported that he was a pre-med student and was relatively 
isolated socially.  He indicated that he had no friends and 
felt very lonely but did have a steady girlfriend.  He 
reported that he rarely participated in activities outside 
his home and spent the majority of his time in solitude, 
playing an electronic chess game.  He stated that he that he 
found it difficult to trust anyone since he was raped in 
service.  He denied delusions or hallucinations at present or 
at any time in the past.  It was noted that the Minnesota 
Multiphasic Personality Inventory indicated depression in the 
mild range and otherwise a guarded profile indicating 
reliance upon denial and other more subtle defenses against 
experiencing personal discomfort.

The veteran was afforded a VA psychiatric examination on June 
11, 1999.  He arrived late, and he explained that he could 
not locate the area where the examination was to occur.  It 
was noted that the he worked as a computer consultant part-
time 20-25 hours a week at a local university.  He had held 
that position for approximately one year.  He stated that he 
was very dependable at work and showed up for work regularly.  
He denied receiving any psychiatric care or taking any 
medications at the present time.  It was noted that the last 
time he received psychiatric care was more than a year 
earlier. 

In describing his mood, the veteran stated: "[m]y character 
as a person is happy so I don't let problems change that."  
He stated that his sleep was good at about six hours a night, 
leading to an adequate amount of energy.  For enjoyment, he 
liked to go swimming, rollerblading, and driving.  In 
describing his concentration level, the veteran indicated 
that normally he was okay.   He felt close to various friends 
as well as family members.  His appetite was good and he had 
not experienced as weight change recently.  He reported his 
belief that things were going well for him at present but he 
saw things as getting even better in the future.  When asked 
if he was more irritable than others he stated, "[n]o, it 
takes a lot for that to happen" in terms of becoming angry.  
He denied current suicidal or homicidal ideation and gave 
conflicting information in stating that he had not 
contemplated suicide since his release from the military.  He 
also denied auditory or visual hallucinations, as well as 
symptoms consistent with a hyperstartle response and 
hypervigilance.  He indicated that he had nightmares about 
the events in service about 1-2 times a week.  He also 
endorsed an avoidance of events or television programs that 
lead to recollections of his military service.

Objectively, the veteran was oriented times three.  His 
memory was intact in all spheres and he was able to simple 
and two step calculations.  His speech was not pressured.  
His thoughts in general were goal directed, though he made a 
few odd comments.  He was also somewhat mistrusting of the 
purposes of the examination.  His motor movements were 
unremarkable throughout the evaluation other than his affect 
becoming somewhat blunted when he was describing the alleged 
event in service.  The Axis I diagnosis was anxiety disorder, 
not otherwise specified.  The Axis II diagnosis was 
schizotypal personality disorder.  A GAF score of 80-85 was 
assigned.  It was noted that the veteran described no more 
than a slight impairment in his social functioning and no 
impairment in his occupational functioning.  While the 
veteran indicated some restriction on his social activities 
in terms of not trusting men but he described enjoyment by 
way of interacting with his family, rollerblading and dating 
women.  

The veteran was most recently examined by VA in November 
2004.  He denied that he had been hospitalized for 
psychiatric treatment since his last examination.  He had not 
participated in any form of mental health treatment in the 
last several years.  His VA records indicated no treatment 
since 1996.  He avoided treatment because he was not 
comfortable talking to other people.  The veteran denied any 
suicide attempts since his last examination.  He also denied 
any assaultive episodes during that same time frame.  

Occupationally, the veteran worked as a delivery truck driver 
for a temporary service.  He worked about 18 to 25 hours per 
week.  He had worked for this service on and off for 
approximately one year.  He would take a break from working 
on occasion, when he experienced more difficulty being around 
others.  Such conflicts with others had caused him to be 
fired in the past.  He cited his firing from a past job at a 
nursing home, expressing his belief that it "was more of a 
conspiracy than anything."  He also reported that he was 
fired from a hospital cafeteria when he became angry and 
threw things.   

Interpersonally, the veteran reported that he had never been 
married and that he lived alone.  His last romantic 
relationship lasted one year and had ended 6 months prior.  
His problems with trust interfered with that relationship.  
The veteran did state that he had a female friend who he was 
considering dating.  He reported close ties with his mother 
and stepfather.  He was also fairly close to his sister, 
aunt, and uncle.  He was not close to his father.  

Regarding recreational activities, the veteran talked on the 
phone and saw his female friends.  He also occasionally 
attended or rented a movie.  He reported going out about two 
to four times monthly.  

At his November 2004 VA examination, the veteran explained 
that he worried a great deal about getting better and about 
having no friends.  He estimated that he spent half his time 
worrying.  He also appeared to somaticize insofar as he 
reported gastrointestinal problems likely related to anxiety.  
He described moderate irritability and stated that he angered 
quickly.  He appeared mildly depressed.  There was also 
evidence of psychomotor retardation.  He also had significant 
problems with social functioning.  He did not go out often 
because he was uncomfortable in crowds.  In such situations 
he wondered what other people thought of him.  He also 
described significant difficulty in trusting people.  He had 
no male friends as he did not trust men.  His general 
distrust made it difficult for him to be sociable in the 
workplace.  He also endorsed difficulty in maintaining stable 
relationships with women.   

The veteran further endorsed concentration deficit, which 
made it difficult for him to maintain a job.  His 
concentration problems appeared to be mild to moderate in 
degree and he was able to stay focused during the evaluation.  
There was evidence of recent suspiciousness.  Specifically, 
in recent dealings with the social work service at the VA 
Medical Center in Cincinnati, the veteran requested to speak 
with a different person.  He felt that the first social 
worker he dealt with asked too many questions.  Additionally, 
the veteran endorsed sleeping problems.  

Upon objective evaluation, the veteran was neatly groomed.  
His eye contact was poor and he generally looked away from 
the examiner.  There was evidence of psychomotor retardation 
during the evaluation, as the veteran's speech was slow and 
quiet.  His thoughts were coherent but were occasionally odd.  
He denied hallucinations but endorsed difficulty thinking 
clearly.  He did not believe he had a mental problem but 
rather a social dysfunction.  He described feeling extremely 
concerned about what others thought of him.  He was 
suspicious of past employer's motives for firing him and 
wondered if his ex-girlfriend had cheated on him.  

The veteran's affect was blunted during the examination.  He 
was depressed every day.  He also endorsed feelings of shame 
in connection with being raped.  He did not feel like 
himself.  The veteran denied symptoms of panic.  He also 
denied frequent thoughts of death, but ruminated over the 
purpose of his life.  His insight in to his condition was 
questionable.  

Further objective findings indicated that the veteran could 
perform mental subtraction from 100 by sevens with one error.  
He appeared to exert appropriate effort during such tasks.  

Following objective examination, a GAF score of 60 was given.  
The VA examiner found that, in general, the veteran's social 
impairment appeared to be moderate in severity.  His 
psychosocial functioning was mildly to moderately impaired.  
His occupational ability was also moderately impaired.  
Although he worked up to 25 hours weekly, he also had to take 
between two to four months off due to reported discomfort 
with other people.  Moreover, while the veteran described his 
family relationships to be good, the examiner believed that 
the veteran was emotionally distant from his relatives.  He 
also seemed to keep his female friends at a distance.  The 
veteran rarely went out with his friends and frequently 
stayed home.  He had stated that he did not want to be that 
way.  

Overall, the veteran continued to have difficulty maintaining 
stable relationships and stable employment.  His irritability 
and distrust interfered with his personal and work 
relationships.  Furthermore, the VA examiner stated that the 
veteran's intrusive memories might interrupt his 
concentration, hindering his ability to complete tasks at 
work.  Prognosis for improvement of the veteran's condition 
was 
guarded.  

Analysis

As of November 7, 1996, in order to be entitled to the next-
higher 50 percent evaluation for PTSD, the evidence must 
establish occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The evidence does not establish entitlement to a 50 percent 
evaluation under the current schedular criteria for mental 
disorders.  First, there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  Further, the evidence 
fails to demonstrate any difficulty in understanding complex 
commands, or any impairment of short- and long-term memory.  
To the contrary, upon psychiatric evaluation in February 
1998, the veteran was oriented times three and his memory was 
intact in all spheres.  He was able to simple and two step 
calculations.  Subsequent VA examination in November 2004 
indicated that the veteran could perform mental subtraction 
from 100 by sevens with only one error.

The competent evidence does reveal some impairment in insight 
and judgment, as well as disturbances in motivation and mood.  
However, such symptoms have been adequately accounted for in 
the assignment of the current 30 percent rating.  

The veteran's GAF scores further support the current 30 
percent rating.  Indeed, a GAF score of 80-85 assigned in 
November 1998 is reflective of minimal symptomatology and no 
more than slight impairment in social and occupational 
functioning.  A subsequent GAF score of 60 assigned upon VA 
examination in November 2004 reflects moderate symptoms and 
moderate difficulty in social and occupational functioning.  
Again, such moderate problems are consistent with the 
currently assigned 30 percent evaluation.  

In conclusion, the overall evidence shows that the veteran's 
disability picture is more nearly approximated by the current 
30 percent evaluation for PTSD and that a higher rating is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
from November 7, 1996, the veteran's PTSD caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

III.  IR-  residuals of tendon laceration of the left hand, 
involving digits 2, 3, 4, and 5

Factual background

On physical examination during private hospitalization in 
February 1996, a scar was noted on the left hand, 
characterized as from a tendon repair.  No functional 
abnormality of the upper extremities was noted.  The 
diagnosis included status post tendon repair surgery of the 
left hand.

On physical examination in June 1996, the veteran reported 
that his left hand disability did not disrupt daily 
activities.  He indicated he took ibuprofen daily to 
eliminate pain, and reported experiencing stiffness every 
morning.  The assessment was status post two tendon repairs 
with functional use of the left hand, and that there appeared 
to be a slight decrease in grip strength, as compared to the 
right.  There was loss of strength in the 3rd and 4th fingers, 
left hand.  

On VA general medical examination in October 1996, the 
veteran complained of left hand stiffness and pain which 
occurred on a daily basis.  He noted that HIS symptoms 
increased in severity at least 2 to 3 times a day.  He 
admitted to decreased symptoms on limiting use of the left 
hand.  He reported loss of range of motion, particularly with 
full extension.  He admitted to limitation with lifting, 
carrying and holding with the left hand, secondary to 
weakness and stiffness.  It was noted that the veteran was 
right-handed. 

Physical examination of the left hand revealed an 11 cm. 
regular scar on the dorsal aspect with no keloid formation or 
significant loss of subcutaneous tissue.  The veteran had 
limitation of full extension on digits 2, 3 and 4 and 
minimally of digit 5 on the left hand.  His flexion was 
essentially normal.  Grip strength was normal bilaterally.  
His 2 point discrimination was intact bilaterally and 
capillary refill was good bilaterally.  There was no evidence 
of synovitis in the digits on either hand.  A radiograph of 
the left hand was normal.  The examiner commented that 
subjective complaints of stiffness, weakness and pain would 
be consistent with the injury, despite a fairly unremarkable 
physical examination.  

At his May 1998 personal hearing, the veteran reported left 
hand pain.  (T. at 10).  He testified that his hand swelled 
at times and that at times he had trouble picking up objects.  
(T. at 11).  He demonstrated his ability to make a tight 
fist.  The veteran denied that his left hand scar was either 
painful or tender.  (T. at 12).  He took Advil when his left 
hand acted up.  He did this once about every two days.  He 
described his left hand pain as being sharp.  

The veteran was afforded a VA hand, thumb, and fingers 
examination on June 11, 1999.  At that time, he stated that 
he had aches and pains intermittently on a daily basis over 
the incisional area of the dorsum of the left hand.  He took 
Motrin 800 mg four times daily to relieve the symptoms.  He 
stated that he could not wear his watch over his wrist for a 
very long period of time because it caused discomfort.  
Physical examination revealed a good lateral pulse in the 
left hand.  There was a 13 cm healed, incisional scar over 
the dorsal aspect of the left hand and wrist which was 
slightly tender and painful. There was no keloid formation 
noted.  There was no adherence of the scar tissue to the 
underlying subcutaneous tissue, tendon, or bone.  He had full 
flexion and extension of all of his fingers on the left hand, 
including the thumb.  His fingertips could touch the distal 
palmar crease when he flexed them completely.  The veteran 
also had normal abduction and adduction of all of his 
fingers.  The circulation to and sensation over his fingers 
was normal.  He had full motion in his wrist.  The examiner 
noted that he could not find any functional limitation or 
impairment in the left hand due to the injury sustained in 
service.

In 2004 the veteran was scheduled for another compensation 
and pension examination to determine the severity of his 
service-connected left hand disability.  However, as 
indicated in the record, the veteran failed to report for 
such appointment.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
his service-connected residuals of a tendon laceration of the 
left hand, involving digits 2, 3, 4, and 5, pursuant to 
Diagnostic Codes 7804 and 5299-5221.  

Diagnostic Code 7804 addresses the veteran's scar of the left 
hand.  It is again noted that, while 38 C.F.R. § 4.118, 
pertaining to skin disabilities was revised effective August 
30, 2002, the criteria under Diagnostic Code 7804 remained 
unchanged.

Under Diagnostic Code 7804 section, a 10 percent evaluation 
is afforded for scars that are superficial and painful upon 
examination.  No higher rating is afforded.  Therefore, any 
increased evaluation for the veteran's left hand scar must be 
based on an alternate Diagnostic Code.  

The Board will first consider whether any Code sections prior 
to the August 30, 2002 revisions allow for an increased 
rating.  As the scar in question is not located on the head, 
face or neck, Diagnostic Code 7800 is not for application.  
Similarly, as the scar in question was not caused by a burn, 
Diagnostic Codes 7801 and 7802 do not apply.  

Finally, under Diagnostic Code 7805, the scar is to be rated 
based on limitation of function of the affected part.  
However, no limitation of function has been shown here.  To 
the contrary, upon VA examination in June 1999, the veteran 
had full flexion and extension of all of his fingers on the 
left hand, including the thumb.  His fingertips could touch 
the distal palmar crease when he flexed them completely.  The 
veteran also had normal abduction and adduction of all of his 
fingers.  The circulation to and sensation over his fingers 
was normal.  He had full motion in his wrist.  The examiner 
noted that he could not find any functional limitation or 
impairment in the left hand due to the injury sustained in 
service.  Thus, a higher rating is not warranted based on 
Diagnostic Code 7805.  Moreover, as there is no showing of 
additional functional limitation due to factors such as pain, 
weakness, incoordination or fatigability, an increased 
evaluation is not warranted through application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  No other Code sections are relevant.

Based on the foregoing, the schedular criteria for 
disabilities of the skin, as in effect prior to August 30, 
2002, fails to allow for an increased rating.  

The Board will now consider whether entitlement to an 
increased rating may be established through the schedular 
criteria for skin disability as amended effective August 30, 
2002.  Because the veteran's scar is not located on the head, 
face or neck, Diagnostic Codes 7800 and 7801 are not for 
application.  While Diagnostic code 7802, for scars other 
than the head, face or head that are superficial and do not 
cause limited motion is applicable, it does not afford an 
evaluation in excess of the 10 percent already assigned.  
Diagnostic Code 7805 instructs that the scar should be 
evaluated based on limitation of function of the affected 
part.  Again, VA examination in June 1999 showed no 
limitation of function.  No other Code sections are relevant.  

Having exhausted all possibility for an increased rating on 
the basis of a scar, the Board will now consider whether a 
rating in excess of 10 percent is warranted under Diagnostic 
Code 5299-5221.  As that Code section is dependent on a 
finding of ankylosis, which is not demonstrated here, it 
cannot serve as a basis for a higher rating.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's 
service-connected residuals of a tendon laceration of the 
left hand, involving digits 2, 3, 4, and 5, is appropriate 
and there is no basis for an increased rating for any portion 
of the appeals period.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected residuals of a tendon laceration of the 
left hand, involving digits 2, 3, 4, and 5 has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


ORDER

Prior to November 7, 1996, a 50 percent rating for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

From November 7, 1996, a rating in excess of 30 percent for 
PTSD is denied.

An initial rating in excess of 10 percent for residuals of 
tendon laceration of the left hand, involving digits 2, 3, 4, 
and 5 is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


